DETAILED ACTION
	Claims 1-16, 27, 38 and 40 are currently pending.  Claims 17-26, 28-37, 39 and 41-80 are cancelled.  Claims 3-11, 13-15, 16, 27 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 27 and 40 in the reply filed on May 10, 2021 is acknowledged.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2017/061830, filed November 15, 2017, which claims the benefit of U.S. Provisional Application No. 62/422,463, filed November 15, 2016.
It is noted the subject matter claimed in instant claims 1-2, 5-8, 11 and 40 is supported by U.S. Provisional Application No. 62/422,463, filed November 15, 2016.  Therefore, the effective filing date of the subject matter claimed in claims 1-2, 5-8, 11 and 40 is November 15, 2016 (the filing date of U.S. Provisional Application No. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification-Objections
	The specification is objected to because of the following informalities: typographical error.
	Example 16 (page 87, lines 8-9) recites the phrase “This soluble power may be reconstituted….”  It appears the phrase should read “This soluble powder may be reconstitituted…”

Claim Objections
12 is objected to because of the following informalities:  typographical error.  Claim 12 recites the phrase “a sugars”, it appears the phrase should read “a sugar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, which depends from claim 1, recites the limitation "…wherein the irradiation is gamma…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since there is no recitation of “irradiation” in claim 1.

Claim 15, which depends from claim 1, recites “the bioactive intracellular component is present in the tissue implant at a concentration of about 0 µg/g to about 100 mg/g”, thus the claim is unclear as to whether or not the bioactive component that is recited in claim 1 is still present since claim 15 encompasses an embodiment of the invention wherein the bioactive component is not present since the claim includes a concentration of zero.  Appropriate clarification is appreciated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 16 and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sing et al., (US 2010/0129328, published May 27, 2010; see PTO-892) (“Sing”).
Sing is directed to methods for promoting hair growth using cell lysates derived from extraembryonic cytokine secreting cells (ECS cells) including amnion-derived multipotent progenitor cells (AMP cells) (Abstract).
Regarding claims 1 and 40, Sing specifically teaches a method for promoting hair growth (i.e. improving hair growth or hair quality) in a subject in need thereof comprising administering to the subject (i.e. delivering to a subject in need thereof by a delivery method) a therapeutically effective amount of compositions comprising the amnion tissue-derived ECS cell lysates alone or in combination with other active agents 
Regarding claim 4, Sing teaches the cell lysate is derived from amnion tissue containing extraembryonic cytokine secreting cells (ECS cells) including amnion-derived multipotent progenitor cells (AMP cells) (paragraphs [0008]-[0009] and [0065]), thus anticipating claim 4.
Regarding claim 16, Sing (paragraph [0026]) teaches the ECS cells disclosed in paragraphs [0008]-[0009] comprise various cytokines including VEGF (vascular endothelial growth factor), PDGF (platelet derived growth factor) and TGFβ2 (transforming growth factor) (paragraph [0026]), thus anticipating claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7-8, 11-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (previously cited above), as applied to claims 1, 4, 16 and 40 above.
The teaching of Sing is set forth above and anticipates claims 1, 4, 16 and 40.
Regarding claim 2 and the limitations directed to the tissue implant donor, it is noted that Sing does not specifically teach if the tissue implant donor is an autologous donor, an allogeneic donor, a xenogeneic donor or a syngeneic donor.  However, Sing teaches obtaining amnion from placental tissue (paragraph [0065]), thus the donor tissue is considered to encompass mammalian species, e.g. humans, bovine or porcine.  Sing (paragraph [0047]) further teaches the treatment method is directed to treating a mammal, particularly a human.  Sing paragraph [0057] teaches treating human hair loss and Sing (paragraph [0081]) teaches treating humans or non-human animals.  Sing’s Example 4 teaches treating Hartley guinea pigs (paragraphs [0098]-[0100]).  Thus, it is reasonable to consider that Sing’s teaching encompasses tissue donors that are allogeneic or xenogeneic donors.  Thus, Sing does render obvious the tissue implant is derived from an allogeneic donor or a xenogeneic donor, that is, Sing’s teaching encompasses the limitations required by the current claims and as this limitation is found in one reference it is held that a tissue implant derived from an allogeneic donor or a xenogeneic donor is within the scope of the teachings of Sing, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to obtain the tissue implant from an allogeneic donor or a xenogeneic donor.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Sing.
Regarding claim 3, although Sing’s paragraphs [0008]-[0009] do not further teach the cell lysates are derived from a physiological solution comprising amnion, Sing further teaches the cells for preparing the therapeutic cell lysates can be derived from extraembryonic tissues and the extraembryonic tissues include amniotic fluid, which prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to obtain the tissue implant comprising the cell lysate from a physiological solution comprising amniotic fluid.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Sing.
Regarding claim 7, Sing teaches the treatment composition includes a pharmaceutically acceptable carrier such as a sterile liquid (paragraph [0076]), which reads on a “flow enhancer”.  Sing further teaches the treatment composition includes a pH buffering agent, which reads on “a stabilizer”. Thus, Sing’s teaching meets the limitations of claim 7.
Regarding claim 8, Sing (paragraph [0073]) teaches the treatment composition is suitable for topical application and Sing (paragraph [0087]) teaches topical administration or administration by subcutaneous injection (i.e. subdermal injection), thus meeting the limitation of claim 8.
Regarding claims 11 and 12, Sing (paragraph [0076]) teaches the treatment composition includes a pharmaceutically acceptable carrier (i.e. a carrier substrate) (claim 11) such as glucose (i.e. a sugar), gelatin (i.e. a protein, a polymer semi-solid, a collagen) (claim 12). Thus, Sing’s teaching meets the limitations of claims 11 and 12.
Regarding claim 13, as to the limitation “wherein the bioactive intracellular component is contained in a slurry, and wherein the slurry ratio of slurry to carrier substrate is about 100:1 (v/v) to about 1:100 (v/v)”, it is initially noted that the specification (page 12, lines 2-5) discloses the following regarding the term “slurry”: 
“As used herein, "slurry" refers to the resultant product from any of the methods 
described herein. Accordingly, the slurry can be in any form resulting from the processing described herein, including but not limited to, dehydrated slurry or tissue, paste, powder, 
5 solution, gel, putty, particulate and the like.” 

Sing paragraph [0073]) teaches the hair growth factor composition may be provided as a liquid in a solution, and a liquid composition includes a gel.  Therefore, Sing’s resulting treatment composition is considered to read on “a slurry”.
Further regarding claim 13 and the limitation directed to the concentration of the slurry (growth factor composition) as it relates to the carrier substrate, it is noted that Sing does not specifically teach a slurry to carrier substrate ratio ranging from 100:1 (v/v) to 1:100 (v/v), as recited in claim 13.  However, Sing (paragraph [0076]) teaches treatment composition can be combined with a variety of pharmaceutically acceptable carriers including carbohydrates such as glucose, or proteins such as gelatin.  Sing (paragraphs [0073] and [0074]) teaches the hair treatment composition can be applied topically as an aqueous ointment, salve or cream and the solution may contain polymers as suspending agents so the solution is viscous.  Sing also teaches the treatment composition may be administered by subcutaneous injection (i.e. subdermal injection) (paragraph [0087]).  Sing (paragraph [0082]) further teaches that proper formulation depends upon the route of administration. Therefore, in view of the differing routes of administration, the skilled artisan would find it obvious to use a higher concentration of gelatin carrier, e.g. 1:10 or 1:20, slurry: carrier substrate, to provide a formulation that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the ratio of the slurry to carrier substrate to have a ratio ranging from 100:1 (v/v) to about 1:100 (v/v), as this would permit formulations that are optimized based on the route of administration.
The person of ordinary skill in the art would have been motivated to modify the method of Sing to include slurry to carrier substrate ratios ranging from 100:1 (v/v) to about 1:100 (v/v), for the predictable result of successfully permitting formulations that are optimized based on the route of administration, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in modifying the teaching of Sing because Sing teaches the route of administration plays a role in determining the formulation. 
Regarding claims 14 and 15 and the limitations directed to the concentration of the bioactive component, it is noted that Sing teaches administering the therapeutic compositions to provide cytokines at their physiological levels (paragraph [0083]) and Sing’s paragraph [0026] discloses the physiological range for VEGF is 5-16 ng/ml (approximately 5-16 ng/g) and PDGF is 100-165 pg/ml (approximately 100-165 pg/g), thus the claimed ranges recited in claims 14 and 15 overlap the prior art ranges.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 27, Sing teaches the treatment composition includes a pH buffering agent, which reads on “pH stabilizer”. Thus, Sing’s teaching meets the limitations of claim 27.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (previously cited above), as applied to claims 1, 4, 16 and 40 above, and further in view of  Ling et al., (US 2015/0231052, published Aug. 20, 2015; see PTO-892) (“Ling”).
The teaching of Sing, is set forth above and anticipates claims 1, 4, 16 and 40.
Regarding claims 5 and 6, it is noted that Sing does not further teach cell lysates derived from mesenchymal stem cells (claim 5) or from adipose derived stem cells (claim 6).  However, Ling is directed to mesenchymal stem cell extracts prepared by cell lysis (i.e. cell lysate is derived from mesenchymal stem cells), wherein the cell extracts comprise various growth factors including bone morphogenetic protein-7 (BMP-7) and vascular endothelial growth factor (VEGF). The cell lysates are useful for reducing hair loss, promoting activation of hair follicle cells and promoting the growth of hair (Abstract; paragraphs [0009], [0010], [0028]-[0031] and [0065]; claim 14). Ling specifically teaches obtaining the mesenchymal stem cells from adipose tissue from different human donors (i.e. cell lysate is derived from adipose derived stem cells) (paragraphs [0046]-[0047]).

The person of ordinary skill in the art would have been motivated to modify the method of Sing to include adipose-derived mesenchymal stem cell lysates, as taught by Ling, for the predictable result of successfully providing additional bioactive components for promoting hair growth, thus meeting the limitations of claims 5-6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Sing and Ling because each of these teachings are directed at therapeutic uses of cell lysates for improving hair growth.	
	Combination of multiple products (i.e. cell lysates) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the cell lysates is to produce a product with superior hair growth capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (previously cited above), as applied to claims 1, 4, 16 and 40 above, and further in view of Harmon et al., (US 2012/0315698; see PTO-892) (“Harmon”).

Regarding claims 9 and 10, it is noted that Sing does not further teach terminal sterilization or cross-linking of the therapeutic cell lysate using irradiation or chemical means (claim 9) or wherein the irradiation is gamma irradiation, x-ray irradiation, uv irradiation, or e-beam irradiation (claim 10).  However, Harmon is directed to providing methods for sterilizing materials comprising biologically active agents, since commercial production of therapeutic biological derivatives requires sterilization to effectively eliminate bio-burden (paragraph [0003]).  Harmon teaches the biologically active agents include cell derivatives such as cell lysates, e.g. hUTC lysates, which are subjected to gamma irradiation or e-beam methods, wherein the biological activity is maintained (paragraphs [0006]-[0007], [0017], [0019], [0026] and [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminally sterilize the cell lysate implant using gamma irradiation or e-beam irradiation.
The person of ordinary skill in the art would have been motivated to modify the method of Sing to include sterilization via gamma irradiation or e-beam irradiation, as taught by Harmon, for the predictable result of successfully eliminating the bio-burden of the composition and providing a clinical grade therapeutic composition, thus meeting the limitation of claims 9 and 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Sing and Harmon because each of these teachings are directed at providing biologically active cell lysates for therapeutic applications.	

Claims 1-4, 7-8, 11-16, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al., (US 2003/0147831; see PTO-892) (“Marko”), as evidenced by Sarkanen et al., (TISSUE ENGINEERING: Part A, Vol. 18, No. 1 and 2, 2012, pages 17-25; see PTO-892) (“Sarkanen”).
Marko is directed to compositions and methods for hair growth using hair follicle growth factors produced by fat cells (i.e. a bioactive intracellular component), wherein the factor can be used in a relatively crude form (Abstract and paragraphs [0002] and [0012]).  Marko (paragraph [0035]) teaches the growth factor composition can be an injectable composition which is injected into a balding area (e.g., the scalp) and provided dry or in solution, and mixed with a variety of pharmaceutically acceptable carriers, excipients or stabilizers such as buffers; antioxidants; proteins such as serum albumin, immunoglobulins or gelatin (i.e. a hydrogel); amino acids such as glycine, glutamine, asparagine, arginine, or lysine; monosaccharides, disaccharides, and other carbohydrates including glucose, mannose, or dextrans (i.e. sugars). The factor can be a component of a cream or solution to be applied topically to a balding area (e.g., scalp), and combined with any known non-toxic delivery agent and/or penetrant. 
Regarding claim 1, Marko teaches the adipocyte-derived hair follicle growth factor is prepared as a cell lysate and used without further purification (i.e. a tissue implant comprises cell lysate comprising a bioactive intracellular component). The cell lysates are prepared by rapidly freezing and thawing the cells (i.e. tissue implant comprises cell lysate comprising a bioactive intracellular component) (paragraphs [0053], [0063] and [0071]).  Although Marko’s Example 3 exemplifies administering the growth factor compositions to in vitro cultures of hair follicles and skin fragments (Example 5), Marko’s Example 3 does not exemplify delivering to a subject in need 
Thus, Marko does render obvious a method for improving hair growth or hair quality comprising delivering a tissue implant to a subject in need thereof by a delivery method, wherein the tissue implant comprises a cell lysate comprising a bioactive intracellular component, that is, Marko teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for improving hair growth or hair quality comprising delivering a tissue implant to a subject in need thereof by a delivery method, wherein the tissue implant comprises a cell lysate comprising a bioactive intracellular component is within the scope of the teachings of Marko, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to deliver a tissue implant to a subject in need thereof by a delivery method, wherein the tissue implant comprises a cell lysate comprising a bioactive intracellular component.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Marko.
Regarding claim 2, Marko teaches autologous or allogeneic transplantation (paragraph [0047]), thus meeting the limitation of claim 2.
Regarding claim 3, Marko teaches the adipocytes, from which the cell lysates of Example 3 are prepared, are derived from bone marrow aspirate (paragraphs [0056]-[0057]), which reads on “wherein the tissue implant is derived from a physiological solution comprising bone marrow”, thus meeting the limitation of claim 3.
Regarding claim 4, Marko teaches the adipocytes, from which the cell lysates of Example 3 are prepared, are derived from bone marrow tissue via differentiation of bone marrow pre-adipocytes (i.e. tissue containing bone marrow cells) (Examples 1 and 2), thus meeting the limitation of claim 4.
Regarding claim 7, Marko (paragraph [0035]) teaches the hair growth factor tissue implant can be mixed with a variety of pharmaceutically acceptable carriers, excipients or stabilizers including buffers; antioxidants; proteins; or amino acids such as glycine, glutamine, asparagine, arginine, or lysine, thus meeting the limitation of claim 7.
Regarding claim 8, Marko (paragraph [0035]) teaches the hair growth factor composition can be applied topically to a balding area as well as being administered by subcutaneous injection (i.e. subdermal injection) (paragraph [0036]), thus meeting the limitation of claim 8.
Regarding claims 11 and 12, Marko (paragraph [0035]) teaches the hair growth factor composition can be mixed with a variety of pharmaceutically acceptable carriers, excipients or stabilizers such as gelatin which reads on “the tissue implant further comprises a carrier substrate” (claim 11), thus meeting the limitation of claim 11.
Further regarding claim 12 Marko’s gelatin carrier substrate reads on “a protein”, “a polymer semi-solid” and “a collagen”, thus meeting the limitation of claim 12.
Regarding claim 13, as to the limitation “wherein the bioactive intracellular component is contained in a slurry, and wherein the slurry ratio of slurry to carrier 
“As used herein, "slurry" refers to the resultant product from any of the methods 
described herein. Accordingly, the slurry can be in any form resulting from the processing described herein, including but not limited to, dehydrated slurry or tissue, paste, powder, 
5 solution, gel, putty, particulate and the like.” 

Marko teaches the hair growth factor composition may be provided dry or in a solution (paragraph [0035]) or as a fluid, gel or solid composition (paragraph [0037]). Therefore, Marko’s resulting growth factor composition is considered to read on “a slurry”.
Further regarding claim 13 and the limitation directed to the concentration of the slurry (growth factor composition) as it relates to the carrier substrate, it is noted that Marko does not specifically teach a slurry to carrier substrate ratio ranging from 100:1 (v/v) to 1:100 (v/v), as recited in claim 13.  However, Marko (paragraph [0035]) teaches the hair growth factor tissue implant can be mixed with a variety of pharmaceutically acceptable carriers including buffers, carbohydrates such as glucose, or proteins such as gelatin.  Marko (paragraphs [0035] and [0036]) teaches the hair growth factor composition can be applied topically to a balding area as well as being administered by subcutaneous injection (i.e. subdermal injection).  Marko (paragraph [0036]) further teaches the route of administration and formulation plays a role in determining the growth factor dosage (i.e. concentration), as well as the subject's size/weight, in addition to the judgment of the attending physician. Therefore, in view of the differing efficiencies of various routes of administration, wide variations in the required dosage are to be expected.  Variations in these dosage levels can be adjusted using standard empirical routines for optimization as is well understood in the art. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the ratio of the slurry to carrier substrate to have a ratio ranging from 100:1 (v/v) to about 1:100 (v/v), as this would permit formulations that are optimized based on the route of administration.
The person of ordinary skill in the art would have been motivated to modify the method of Marko to include slurry to carrier substrate ratios ranging from 100:1 (v/v) to about 1:100 (v/v), for the predictable result of successfully permitting formulations that are optimized based on the route of administration, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in modifying the teaching of Marko because Marko teaches the route of administration and formulation plays a role in determining the growth factor dosage (i.e. concentration), and variations in these dosage levels can be adjusted using standard empirical routines for optimization as is well understood in the art. 
Regarding claim 14, Marko (paragraph [0036]) teaches suitable hair growth factor dosages are in the range of 0.01-100.0 mg/kg (correlates to 0.01-100.0 µg/g) (i.e. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 15, Marko (paragraph [0036]) teaches suitable hair growth factor dosages are in the range of 0.01-100.0 mg/kg (correlates to 0.01-100.0 µg/g) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 16, it is noted that Marko does not further identify the hair growth factor as being one those recited in claim 16.  However, Marko teaches using a cell lysate prepared from adipocyte cells. The instant specification discloses that adipose cell lysates comprise aFGF, bFGF and VEGF (see Table 9, pages 86-87).  Therefore, because Marko’s cell lysate comprises the same adipose cell lysate as disclosed in the instant application, Marko’s hair growth factor composition would necessarily comprise the same bioactive intracellular components as recited in claim 16, absent evidence to the contrary, thus meeting the limitation of claim 16.  
	Though Marko is silent as to the specificity of the hair growth factor, the fact that Marko’s cell lysate comprises the same adipose cell lysate as disclosed in the instant application means that any and all results of the method of Marko, whether recognized at the time of publication or not, would be inherently achieved by the reference method.  MPEP 2112.01

Regarding claim 27, Marko (paragraph [0037]) teaches the hair growth factor composition can also contain additional growth factors known to promote growth of hair; such factors include, insulin-like growth factor (IGF), transforming growth factor (TGF), basic fibroblast growth factor (bFGF), epidermal growth factor (EGF), platelet-derived growth factor (PDGF), or biotin, thus meeting the limitation of claim 27.
Regarding claim 40, as set forth above regarding claim 1, the teaching of Marko renders obvious a method of improving hair growth in a subject in need thereof comprising: delivering a tissue implant to a subject in need thereof by a delivery method, wherein the tissue implant comprises cell lysate comprising a bioactive intracellular component.
Further regarding claim 40 and the limitation “wherein the tissue implant is delivered in an amount effective to improve hair growth or hair quality”, it is noted that Marko teaches the hair growth factor dosages are in the range of 0.01-100.0 mg/kg (correlates to 0.01-100.0 µg/g), which reads on “wherein the tissue implant is delivered in an amount effective to improve hair growth or hair quality”.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marko, as evidenced by Sarkanen, as applied to claims 1-4, 7-8, 11-16, 27 and 40 above, and further in view of Ling et al., (US 2015/0231052, published Aug. 20, 2015; see PTO-892) (“Ling”).
The teaching of Marko, as evidenced by Sarkanen, is set forth above.
Regarding claims 5 and 6, it is noted that Marko does not further teach cell lysates derived from mesenchymal stem cells (claim 5) or from adipose derived stem cells (claim 6).  However, Ling is directed to mesenchymal stem cell extracts prepared by cell lysis (i.e. cell lysate is derived from mesenchymal stem cells), wherein the cell extracts comprise various growth factors including bone morphogenetic protein-7 (BMP-7) and vascular endothelial growth factor (VEGF). The cell lysates are useful for reducing hair loss, promoting activation of hair follicle cells and promoting the growth of hair (Abstract; paragraphs [0009], [0010], [0028]-[0031] and [0065]; claim 14). Ling specifically teaches obtaining the mesenchymal stem cells from adipose tissue from different human donors (i.e. cell lysate is derived from adipose derived stem cells) (paragraphs [0046]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain tissue implants comprising mesenchymal stem cell lysates (derived from adipose tissue) since Ling has shown they are useful for improving hair growth.
The person of ordinary skill in the art would have been motivated to modify the method of Marko to include adipose-derived mesenchymal stem cell lysates, as taught by Ling, for the predictable result of successfully providing additional bioactive components for promoting hair growth, thus meeting the limitations of claims 5-6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Marko and Ling because each of these teachings are directed at therapeutic uses of cell lysates for improving hair growth.	
	Combination of multiple products (i.e. cell lysates) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the cell lysates is to produce a product with superior hair growth capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marko, as evidenced by Sarkanen, as applied to claims 1-4, 7-8, 11-16, 27 and 40 above, and further in view of Harmon et al., (US 2012/0315698; see PTO-892) (“Harmon”).
The teaching of Marko, as evidenced by Sarkanen, is set forth above.
Regarding claims 9 and 10, it is noted that Marko does not further teach terminal sterilization or cross-linking of the implant using irradiation or chemical means (claim 9) or wherein the irradiation is gamma irradiation, x-ray irradiation, uv irradiation, or e-beam irradiation (claim 10).  However, Harmon is directed to providing methods for sterilizing materials comprising biologically active agents, since commercial production of therapeutic biological derivatives requires sterilization to effectively eliminate bio-burden (paragraph [0003]).  Harmon teaches the biologically active agents include cell derivatives such as cell lysates, e.g. hUTC lysates, which are subjected to gamma irradiation or e-beam methods, wherein the biological activity is maintained (paragraphs [0006]-[0007], [0017], [0019], [0026] and [0067]).

The person of ordinary skill in the art would have been motivated to modify the method of Marko to include sterilization via gamma irradiation or e-beam irradiation, as taught by Harmon, for the predictable result of successfully eliminating the bio-burden of the composition and providing a clinical grade therapeutic composition, thus meeting the limitation of claims 9 and 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Marko and Harmon because each of these teachings are directed at providing biologically active cell lysates for therapeutic applications.	

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/EVELYN Y PYLA/            								 Examiner, Art Unit 1633                                                                                                                                                                                           




/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633